DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/22 has been entered.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 11, 14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bodas et al. (US 2019/0069007).

Regarding claim 1, Bodas discloses a method for transmitting a video stream (see figs. 4A and 4B), the method comprising: obtaining video data (see 404 in fig. 4A) of a video (see 402 in fig. 4A) to be transmitted (see 458-460 in fig. 4B) in the video stream; detecting a first target video scene (see 202-210 in fig. 2) and a second target video scene (see 200  in fig. 2) in the video, the first target video scene including a first plurality of video frames and the second target video scene including a second plurality of video frames (e.g. see “video frames” in ¶ [0010]); determining, by processing circuitry (see 104-1 in fig. 1), first target transmission parameters (see 460 in fig. 4B) for the video data corresponding to the first plurality of video frames in the first target video scene of the video based on which of a plurality of scene types is determined to correspond to the first target video scene (see 202-210 in fig. 2); determining second target transmission parameters (see 458 in fig. 4B) for the video data corresponding to the second plurality of video frames in the second target video scene of the video based on which of the plurality of scene types is determined to correspond to the second target video scene (see 200 in fig. 2); and encoding the video data corresponding to the first plurality of video frames in the first target video scene based on the first target transmission parameters (see 108 in fig. 1), and the video data corresponding to the second plurality of video frames in the second target video scene based on the second target transmission parameters (see 108 in fig. 1), wherein the first target transmission parameters and the second target transmission parameters are associated with different scene types (see 118 and 120 in fig. 1).

Regarding claims 4 and 14, Bodas further discloses wherein the first target transmission parameters include a first target encoding parameter (see 458 in fig. 4B) and a first target resolution (e.g. see ¶ [0042]); the second target transmission parameters include a second target encoding parameter and a second target resolution (e.g. see ¶ [0042]); and the method further includes transmitting the encoded data (see 124 in fig. 1).

Regarding claims 9 and 19, Bodas further discloses wherein the first target transmission parameters for the video data corresponding to the first target video scene are different from the second target transmission parameters for the video data corresponding to the second target video scene (e.g. see ¶ [0042]).

Regarding claim 11, the claim(s) recite an apparatus with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recite an analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas in view of Song et al. (US 2007/0153692 A1).

Regarding claims 3 and 13, although Bodas discloses bandwidth constraint (e.g. see ¶ [0018]), it is noted that Bodas does not disclose wherein the determining the first target transmission parameters comprises: determining whether the first target transmission parameters are within a target encoding limited interval (e.g. see “bandwidth” in ¶ [0003]), the target encoding limited interval being based on a limitation of a transmission channel in which the video stream is to be transmitted.
However, Song discloses an adaptive rate control wherein the determining the first target transmission parameters comprises: determining whether the first target transmission parameters are within a target encoding limited interval (e.g. see “bandwidth” in ¶ [0033]), the target encoding limited interval being based on a limitation of a transmission channel in which the video stream is to be transmitted (e.g. see “bandwidth” in ¶ [0033]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Song teachings of bandwidth constraint determination into Bodas bandwidth constraint for the benefit of identifying channel bandwidth limitation to properly determine target transmission parameters.

Regarding claims 5 and 15, Song further discloses wherein the determining the first transmission parameter comprises: obtaining initial first transmission parameters for the video data corresponding to the first target video scene (see 440-450 in fig. 4), the initial first transmission parameters including a first target parameter (see 440-450 in fig. 4); replacing, when the first target parameter exceeds an interval corresponding to the first target parameter in the target encoding limited interval, the target parameter with a maximum value of the interval (e.g. see ¶ [0038]), and determining the initial first transmission parameters obtained after the replacement as the first target transmission parameters (e.g. see ¶ [0038]); and determining the initial first transmission parameters as the first target transmission parameters when the first initial transmission parameters are within the target encoding limited interval (e.g. see ¶ [0038]).


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas and Song in view of Puri et al. (US 2005/0175091 A1).

Regarding claims 6 and 16, although Song discloses detecting similarity between video frames (see 430 in fig. 4), it is noted that Song does not disclose wherein the detecting comprises: determining, according to similarities between video frames in the video, a target frame in the video frames, the target frame corresponding to a video scene switch in the video; determining a first scene corresponding to a first video frame; and determining a second scene corresponding to a second video frame, the first video frame being before the target frame, the second video frame being after the target frame, and the target video scenes including the first scene and the second scene.
However, Puri discloses a method for transmitting video stream of determining, according to similarities between video frames in the video, a target frame in the video frames (see “P6” in fig. 7), the target frame corresponding to a video scene switch in the video (see “P6” in fig. 7); determining the first target scene corresponding to a first video frame of the first plurality of video frames (see “B2” in fig. 7); and determining the second target scene corresponding to a second video frame of the second plurality of video frames (see “B1” in fig. 7), the first video frame being before the target frame (see “B2” before “P6” in fig. 7), the second video frame being after the target frame (see “B4” after “P6” in fig. 7).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Puri teachings of scene change detection into Song scene rate control for the benefit of effectively control bitrate with scene change.

Regarding claims 7 and 17, the references further discloses wherein when the first and second target transmission parameters are within the target encoding limited interval, the determining the first target transmission parameters includes determining the first target transmission parameters for the first video frame (see Song 450 in fig. 4; e.g. see Song ¶ [0038]), the first target transmission parameters being within the target encoding limited interval (e.g. see Song ¶ [0033], [0038]); and the determining the second target transmission parameters includes determining the second target transmission parameters for the second video frame (see Song 450 in fig. 4; e.g. see Song ¶ [0023]), the second target transmission parameters being within the target encoding limited interval (e.g. see Song ¶ [0033], [0038]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas and Song in view of Kedarisetti et al. (US 2020/0327313 A1).

Regarding claims 8 and 18, Song further discloses wherein the determining the determining the first target transmission parameters and the second target transmission parameters comprise: obtaining playback parameters (e.g. see ¶ [0036]); obtaining third transmission parameters corresponding to the target video scenes (e.g. see ¶ [0025] for other 202 in fig. 2); adjusting the third transmission parameters to fourth transmission parameters that are within the target encoding limited interval (see 430-450 in fig. 4); and adjusting the fourth transmission parameters based on the first and second target transmission parameters and the playback parameters (e.g. see ¶ [0025] for another other 202 in fig. 2).
Although Song discloses the playback parameter, it is noted that Song does not provide the particular wherein the playback parameters including image parameters for playing back the video stream on the target device.
However, Kedarisetti discloses a scene change detection method wherein the playback parameters including image parameters for playing back the video stream on the target device (e.g. see ¶ [0086]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Kedarisetti teachings of playback parameter into Song playback as an upgrade for the benefit of transmitting data according to the capability of the client device.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bodas and Song in view of Osanai (US 2017/0272835 A1).
	
Regarding claim 10, although Song discloses wherein the plurality of scene types includes a primary content scene and a secondary scene (see 310 in fig. 3), it is noted that Song does not provide the particular wherein the secondary scene is an advertisement.
However, Osanai discloses that it is well-known in the art of multimedia that the secondary scene is an advertisement (see fig. 1).
Given the teachings as a whole, because both Song and Osanai teach methods for multi-scene types in a video, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one method for the other to achieve the predictable result of playback of advertisement in a primary video.	
	


Response to Arguments
Applicant's arguments with respect to claims 1, 3-11 and 13-20 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Rabii (US 2014/0072035 A1), discloses adaptation of transmission parameters.
2.	Liao et al. (US 2014/0044197 A1), discloses content-aware multimedia streaming.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485